DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered.
 
Claims 1, 3, 8, 10, 15, and 17-18 are pending in this office action. Claims 1, 8, 15, and 18 are amended, and claims 4 and 11 are cancelled, by the response received July 5, 2022. 

Specification
The amendment filed July 5, 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows. Applicant is required to cancel the new matter in the reply to this Office Action.
The title is newly amended to read “REUSING AN OPERAND RECEIVED FROM A FIRST-IN-FIRST-OUT (FIFO) BUFFER IN AN EXISTING INSTRUCTION SET ARCHITECTURE (ISA) ACCORDING TO OPERAND SPECIFIER VALUE SPECIFIED IN AN ADDITIONAL FIELD IN AN INSTRUCTION”. However, the original disclosure does not appear to provide support for the “IN AN EXISTING INSTRUCTION SET ARCHITECTURE (ISA)” and “SPECIFIED IN AN ADDITIONAL FIELD” portions of the title, in the context of each other. See original instant paragraph [0020], as well as the below rejections under 35 USC 112(a) of similar claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 10, 15, and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 8-11. However, the original disclosure (e.g., instant paragraph [0020]) does not appear to provide support for this limitation.
Claim 3 is rejected for failing to alleviate the rejection of claim 1 above. 

Claim 8 recites the limitation “wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 9-12. However, the original disclosure (e.g., instant paragraph [0020]) does not appear to provide support for this limitation.
Claim 10 is rejected for failing to alleviate the rejection of claim 8 above.

Claim 15 recites the limitation “wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 10-13. However, the original disclosure (e.g., instant paragraph [0020]) does not appear to provide support for this limitation.
Claims 17-18 are rejected for failing to alleviate the rejection of claim 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the new operand specifier value” in line 11. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 1, lines 13-14. For the purposes of this office action, Examiner is interpreting this limitation as “the operand specifier value”.
Claim 1 recites the limitation “new operand specifier value” in line 11. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA reflected the exact same invention as the instant application, would infringe on the claim if, at the time of the second version of the ISA, the operand specifier value would no longer be considered to be “new”. Note that this limitation is further recited in claim 1, lines 13-14. For the purposes of this office action, Examiner is interpreting this limitation as “operand specifier value”.
Claim 1 recites the limitation “the retaining performed according to an operand specifier value defined, in an existing given instruction format of the ISA, in an operand specifier field for the selected operand, wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 6-11. However, the metes and bounds of this limitation are indefinite, particularly in view of the recited “existing” limitation. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) would teach the relevant instant claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) could infringe on the claim. For example, it is unclear as to whether the operand specifier field is present in an existing given instruction format of the ISA (in view of the first portion of the limitation) or added to the existing given instruction format of the ISA (in view of the second portion of the limitation). 
Claim 3 is rejected for failing to alleviate the rejections of claim 1 above.

Claim 8 recites the limitation “the new operand specifier value” in line 12. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 8, lines 14-15. For the purposes of this office action, Examiner is interpreting this limitation as “the operand specifier value”.
Claim 8 recites the limitation “new operand specifier value” in line 12. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA reflected the exact same invention as the instant application, would infringe on the claim if, at the time of the second version of the ISA, the operand specifier value would no longer be considered to be “new”. Note that this limitation is further recited in claim 8, lines 14-15. For the purposes of this office action, Examiner is interpreting this limitation as “operand specifier value”.
Claim 8 recites the limitation “the retaining performed according to an operand specifier value defined, in an existing given instruction format of the ISA, in an operand specifier field for the selected operand, wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 7-12. However, the metes and bounds of this limitation are indefinite, particularly in view of the recited “existing” limitation. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) would teach the relevant instant claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) could infringe on the claim. For example, it is unclear as to whether the operand specifier field is present in an existing given instruction format of the ISA (in view of the first portion of the limitation) or added to the existing given instruction format of the ISA (in view of the second portion of the limitation). 
Claim 10 is rejected for failing to alleviate the rejections of claim 8 above.

Claim 15 recites the limitation “the new operand specifier value” in line 13. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 15, line 15. For the purposes of this office action, Examiner is interpreting this limitation as “the operand specifier value”.
Claim 15 recites the limitation “new operand specifier value” in line 13. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA reflected the exact same invention as the instant application, would infringe on the claim if, at the time of the second version of the ISA, the operand specifier value would no longer be considered to be “new”. Note that this limitation is further recited in claim 15, line 15. For the purposes of this office action, Examiner is interpreting this limitation as “operand specifier value”.
Claim 15 recites the limitation “the retaining performed according to an operand specifier value defined, in an existing given instruction format of the ISA, in an operand specifier field for the selected operand, wherein the operand specifier field is added as an additional field to extend the existing given instruction format” in lines 7-13. However, the metes and bounds of this limitation are indefinite, particularly in view of the recited “existing” limitation. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) would teach the relevant instant claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the claimed extended given instruction format (but not a prior instruction format without the additional field) could infringe on the claim. For example, it is unclear as to whether the operand specifier field is present in an existing given instruction format of the ISA (in view of the first portion of the limitation) or added to the existing given instruction format of the ISA (in view of the second portion of the limitation). 
Claims 17-18 are rejected for failing to alleviate the rejections of claim 15 above.

Response to Arguments
Applicant on page 8 argues: “In view of each of these amendments, each rejection under 35 U.S.C. 112(b) is believed to have been addressed. Accordingly, Applicants respectfully request these rejections be withdrawn.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional issues under 35 USC § 112; see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182